Dent, Judge:
James B. Swing, trustee of the creditors and stockholders of the Union Mutual Fire Insurance Company of Cincinnati, Ohio, on the 11th day of March, 1889, in the Circuit Court of Wood County, instituted a suit against the Parkersburg Veneer & Panel Company on the following premium note: “In consideration of policy No. 3,400, dated the first day of October, 1888, we promise to pay to the Union Mutual Fire Insurance Company, of Cincinnati, Ohio, the sum of four hundred and eighty-seven dollars and fifty cents ($487.50,)by such installments and at such times as the directors of said company shall assess and order, pursuant to the charter and by-laws thereof, and it is herebv expressly agreed that this note is not transferable, and the liability is only for the losses and expenses incurred bv the said company, and that no liability is incurred beyond the face amount hereof. (The secretary is authorized to insert number and date in this note, and, in event of renewal or reissue, to change the number and date to that of the new policy). Cincinnati, Ohio, November 1st, 1889. [Signed] Parkersburg Veneer and Panel Companju’1 A balance of three hundred and twelve dollars is claimed as due thereon. Defendant demurred to the declaration, wdiich was sustained. A writ of error brought the case to this Court. The questions and points raised in this case are similar to the ones raised in the case of the Same Plaintiff v. Furniture Co. (decided at this term) 31 S. E.-925, and the same conclusion in regard thereto is reached. And for the same reasons the judgment of the circuit court is reversed, the demurrer overruled, and the case is remanded to the circuit court for further proceedings according to law.

Reversed.